Case 3:17-cv-01734-JPW Document 40-5 Filed 12/20/18 Page 1 of 1




                    5.    CARE OF SCHOOL EQUIPMENT:
                          The athlete is responsible for all equipment issued to him/her. The athlete
                                                                                                                              f--
                          or his/her parents must pay for lost, stolen, or damaged equipment before                          ~ -
                          any grades are issued.

                 6.       TRANSPORTATION TO ATHELETIC CONTESTS:
                                                                                                                             ~ -
                          All team members will travel to and from out-of -town contest by means                             ~-
                          of the transportation provided or organized by the athletic director.
                          Cheerleaders will ride with the team bus to and from all away games,                               ~ -
                         unless another bus is available. The only exception to this rule would be
                         the release of the cheerleader/athlete to the parents once the parents asks
                                                                                                                             t- -
                         the coach for permission. Students leaving a contest must have an adult
                         sign them out at the end of the contest.
                                                                                                                             f- -
               7.        MEDICAL RELEASE TO PARTICIPATE:
                                                                                                                             t- -
                       If an athlete is seriously injured he/she must have a doctor's release before
                       he/she can practice or compete in athletic contests.
                       PARTICIPATION IN AFTER SCHOOL PRACTICE OR
                      ATHLETIC CONTESTS WILL NOT BE PERMIITED IF THE
                      ATHLETE IS OUT OF SCHOOL ALL OR PART OF THE DAY OF
                      THE PRACTICE OR CONTEST FOR REASONS OF ILLNESS OR
                      INJURY. The only exception to this rule is a doctor's release, which
                      must be presented to the coach prior to the practice or the contest

            8.        PERSONAL CONDUCT:
                      Participation on an athletic team or cheerleading squad in the Mahanoy
                      Area School District is a privilege and the participants must earn the right
                      to represent Mahanoy Schools by conducting themselves in such a way
                     that the image of the Mahanoy School District would not be tarnished in
                     any manner. Any participant whose conduct is judged to reflect a discredit
                     upon himse!Vberself, the team, or the Mahanoy Schools, whether or not
                     such activity takes place during or outside school hours during the sports
                    season, will be subject to disciplinary action as determined by the coach,
                    the athletic director and/ or the school principal.

          9.      USE OF TOBACCO, ALCOHOL, OR DRUGS:
                  Smoking, the use of chewing tobacco and smokeless tobacco, drinking of
                  alcoholic beverages, the illegal use of drugs or marijuana by any athlete or
                  cheerleader is prohibited both in and out of season and during such times
                 as school is not in season. Upon evidence of the use of the possession or
                 use the tobacco in any form, alcohol or drugs, the athlete shall be
                 suspended by the coach, pending investigation

          JO. QUITTING A TEAM:
               The Normal rule for athletes quitting a team is that make themselves
               ineligible for any sport during the season which has already begun. An
               athlete who goes out for a sport, but is "cut" would be eligible to try out
               for and participate in another sport during that season.


                                                                                  EXHIBIT
                                                                                                        exhibitsticker.com




                                                                                        D-4

                                                     83




                                                                                                       MASD000009
